In an action to recover damages for medical malpractice, plaintiff appeals from an order of the Supreme Court, Richmond County, dated September 8, 1976, which (1) denied his motion to dismiss the affirmative defense of Statute of Limitations contained in the answer of defendant Frank and (2) granted the cross motion of defendant Doctors Hospital to amend its answer to include the defense of Statute of Limitations. Order modified by deleting from the first decretal paragraph thereof the word "denied” and substituting therefor the following: "granted, with leave to defendant Frank to serve an amended answer properly pleading the defense of the specific Statute of Limitations claimed to be applicable”. As so modified, order affirmed, without costs or disbursements. The time within which defendant Frank may serve the amended answer is extended until 20 days after entry of the order to be made hereon. As presently pleaded the defense of Statute of Limitations by defendant Frank is insufficient since it does not state the prescribed period or periods of limitation upon which he relies (see Lucash v Shields, 19 AD2d 793). We have considered plaintiff’s other contentions and find them to be without merit (see Proewig v Zaino, 57 AD2d 892; Randall v Weber, 45 AD2d 731). Hopkins, J. P., Latham, Cohalan and Damiani, JJ., concur.